UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7596



JAMES M. DEBARDELEBEN,

                                              Plaintiff - Appellant,

          versus


WALTER E. BLACK, JR., U.S. District Judge;
JULIET A. EURICH, Assistant U.S. Attorney,
District of Maryland; TARRA DESHIELDS-MINNIS,
Assistant United States Attorney, District of
Maryland; ROBERT D. BERNARDI, Prosecutor,
Burlington County, New Jersey; JACK JOHNSON,
States Attorney; GEORGE A. SWOPE, Police Ser-
geant, Prince George's County, Maryland, in
their individual and official capacities,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-00-2391-WMN)


Submitted:   March 8, 2001                 Decided:   March 15, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James M. Debardeleben, Appellant Pro Se.    Lynne Ann Battaglia,
Allen F. Loucks, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James M. Debardeleben appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Debardeleben v. Black, No. CA-00-2391-

WMN (D. Md. filed Sept. 7, 2000; entered Sept. 8, 2000).   Debarde-

leben’s motion to file a supplemental pro se brief is denied, and

his motion for decision is denied as moot.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                 2